DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Preliminary amendment filed 10 July 2020 is acknowledged.  Claims 2, 5, 8-11, 18-21, 25, 28, 29, 31, 32, 35, and 36 have been cancelled.  Claims 6, 12-16, 22, 23, 26, 27, 30, 34, and 37 have been amended.  Claims 1, 3, 4, 6, 7, 12-17, 22-24, 26, 27, 30, 33, 34, and 37 are pending.

Election/Restrictions
Applicant's election with traverse of group II, claims 30, 33, 34, and 37, in the reply filed on 21 November 2022 is acknowledged.  The traversal is on the ground(s) that the SWIR detector array of Group II is the product and the method of fabrication of the short-wave infrared detector array is the process specially adapted for the manufacture of the product.  Thus, in accordance with 37 C.F.R. 1.475, the present invention does not lack unity of invention between group I and group II.  This is not found persuasive because a lack of unity of invention exists between the method of group I and the product of group II because the method and the product do not share a corresponding special technical feature as required by PCT Rule 13.2.  See the restriction requirement filed 22 September 2022 for the showing of a lack of unity of invention.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1, 3, 4, 6, 7, 12-17, 22-24, 26, and 27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 21 November 2022.

Information Disclosure Statement
Information disclosure statement filed 10 July 2020 has been fully considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 13.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of claim 30, “an array of charge collecting areas (25),” must be shown or the feature(s) canceled from the claim(s).  Only a single charge collecting area (25) is presently shown.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 30, 33, 34, and 37 objected to because of the following informalities: claims 30, 33, 34, and 37 recite reference numerals in the text of the claims.  US patent practice does not include recitations of reference numerals in the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 30, 33, 34, and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites the limitation, “an electrical circuit situated in said readout wafer (21) and comprising a detector array.”  It is unclear how the electrical circuit comprises the detector array.  As best understood by Examiner, the detector array (1) comprises the electrical circuit situated in said readout wafer (21).
Claim 33 recites the limitation, “wherein said p-n junction is situated to the side of said readout layer (20).”  It is unclear how the p-n junction (28) is situated to the side of the readout layer (20).  As best understood by Examiner, the p-n junction (28) is situated above the readout layer (20).
Claim 33 recites the limitation, “said readout layer (20).”  There is insufficient antecedent basis for this limitation in the claim.
Claim 34 recites the limitations, “said readout electrical circuit (20),” “said readout layer (20),” and, “said detector lower surface.”  There is insufficient antecedent basis for these limitations in the claim.
Claim 34 recites the limitations, “said readout electrical circuit (20),” and, “said readout layer (20).”  It is unclear how both the readout electrical circuit (20) and the readout layer (20) correspond t the same feature (20).
Claim 37 recites the limitation, “said deposition surface (1a).”  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 30, 33, 34, and 37 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by von Känel (US Patent Application Publication 2019/0172860, hereinafter von Känel ‘860) of record.
With respect to claim 30, von Känel ‘860 teaches (FIG. 1A) a SWIR detector array realized according to the fabrication method according to claim 1 as claimed, comprising at least one SWIR light conversion layer (16) having an incident light surface (surface upon which photons are incident) and a doped readout wafer (11), being either p-doped or n-doped ([0035]), comprising:
a p-n junction (18) ([0035]);
an array of charge collecting areas (15) being either p-doped or n-doped charge collecting areas ([0035]);
an electrical circuit (n-MOS transistor and p-MOS transistor) situated in said readout wafer (11) and comprising a detector array (10) configured to detect electromagnetic waves having a wavelength comprised between 1.0 μm and 3.0 μm ([0035, 0096]).
The expression, “realized according to the fabrication method according to claim 1,” is taken to be a product-by-process limitation and is given limited patentable weight.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113.

With respect to claim 33, von Känel ‘860 teaches wherein said p-n junction (18) is situated to the side (lower side) of said readout layer (11) ([0035]).
With respect to claim 34, von Känel ‘860 teaches wherein said readout electrical circuit (n-MOS transistor and p-MOS transistor) is a CMOS type circuit processed in said readout layer (11) so as to be accessible in said detector (10) lower surface (when turned upside down) ([0035]).
With respect to claim 37, von Känel ‘860 teaches wherein said light conversion layer (16) has a thickness t1, defined in a direction perpendicular to said deposition surface, of more than 350 nm ([0036]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271. The examiner can normally be reached Monday-Friday, 10:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.M.R./Examiner, Art Unit 2893                                                                                                                                                                                                        


/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826